Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-3, 6-13 are allowed because the prior art fail to teach the control unit configured to output a control signal via a delay unit to the switch for controlling supply of the second voltage from the second power supply unit to the motor while the first voltage from the first power supply unit is kept to be supplied to the motor; the delay unit, wherein the delay unit is configured to delay a rise of the control signal; and the switch, wherein the switch is disposed between the second power supply unit and the motor and is configured to receive the control signal whose rise has been delayed by the delay unit and adjust an amount of the second voltage to be supplied to the motor in combination with remaining limitations of claims 1-3, 6-13.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852